                              Case 3:21-mj-00007-DMC Document 1 Filed 08/08/21 Page 1 of 1
      AO 91 (Rev. 11/11) Criminal Complaint


                                               UNITED STATES DISTRICT COURT
                                                                           for the
                                                                Eastern District of California

                         United States of America                               )
                                    v.                                          )
                                                                                )      Case No. 3:21-mj-0007 DMC
                                                                                )
                        Gary Stephen Maynard                                    )
                                                                                )
                                                                                )
                                   Defendant(s)


                                                         CRIMINAL COMPLAINT
                I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
      On or about the date(s) of              August 7, 2021                         in the county of                  Lassen              in the
             Eastern          District of              California         , the defendant(s) violated:
                    Code Section                                                          Offense Description
      18 U.S.C. § 1855 (1 count)                      Willfully setting fire to land owned by or under the jurisdiction of the United States.




                This criminal complaint is based on these facts:

                See the attached Affidavit of U.S. Forest Service Special Agent Tyler Bolen.




                  ☒ Continued on the attached sheet.
                                                                                      /s/ Tyler Bolen



                                                                                                          Complainant’s signature

                                                                                             Tyler Bolen, U.S. Forest Service Special Agent
                                                                                                            Printed name and title

      Sworn to me and signed telephonically.

Dated: August 8, 2021
                                                                    ____________________________________
                                                                    DENNIS M. COTA
                                                                    UNITED STATES MAGISTRATE JUDGE


      City and state:         Redding, California                                                 Dennis M. Cota, U.S. Magistrate Judge
